DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-30 allowable. The restriction requirement as set forth in the Office action mailed on 12/16/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 22, 24, and 27-29 , directed to species 2-5 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 31 directed to an invention non-elected without traverse.  Accordingly, claim 31 has been cancelled.

Allowable Subject Matter
Claims 16-30 allowed.

The claims are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 16, including every method step and associated structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A method for constructing an elevator system in a building, the elevator system including an elevator drive machine, an elevator car, a counterweight, and a flexible supporting means, the method including performing at least one lifting operation to adapt a usable lifting height of the elevator system to an increasing height of the building, the at least one lifting operation raising a drive platform that supports the elevator drive machine and, by the supporting means, supports the elevator car and the counterweight, and the method further including substantially compensating a difference between an elevator-car-side supporting-means weight and a counterweight-side supporting-means weight of the supporting means by a compensating tension means that is guided from a bottom side of the elevator car to a bottom side of the counterweight by a deflecting device, the method comprising the further steps of: guiding the compensating means with the deflecting device, the deflecting device including two roller assemblies each having at least one deflecting roller, wherein the compensating tension means is guided by the at least one deflecting roller of each of the two roller assemblies to form a compensating tension means loop in which loop a defined amount of the compensating tension means is stored; and reducing a distance between the two roller assemblies at least one of before and during the at least one lifting operation such that an amount of the compensating tension means required for performance of the at least one lifting operation is released from the compensating tension means loop.”
None of the references of the prior art teach or suggest the elements of the elevator method as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the method in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654